Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art documents are Yoshizawa (JP-06277838A), Oh (US 6,519,974), Caiata (US 2003/0140658), Lee (US 2003/0136157), Lee (US 2004/0017558) and Glover (US 2015/0266767).
Although Yoshizawa teaches a system for drawing optical fiber having a preform holder, furnace, feed system, drawing mechanism, diameter monitor, and fiber collection mechanism; Yoshizawa teaches that only the furnace is located within a sealed housing. Although Yoshizawa teaches a plurality of sensors, a furnace, a draw system with a spool, and a processor; Yoshizawa teaches that only the furnace is located within a housing.
Although Oh teaches a system for drawing optical fiber having a preform holder, furnace, feed system, drawing mechanism, diameter monitor, and fiber collection mechanism; Oh does not teach or suggest that the apparatus components are located in a sealed housing. Although Oh teaches a diameter sensor, a furnace, a draw system, and a processor; Oh does not teach or suggest a plurality of sensors and Oh does not teach or suggest that the apparatus components are located in an environmentally controlled housing.
Although Caiata teaches a system for drawing optical fiber having a preform holder, furnace, feed system, drawing mechanism, and diameter monitor located within a housing; Caiata does not teach or suggest a fiber collection mechanism located within the housing. Although Caiata teaches a housing, a plurality of sensors, a furnace, a draw system, and a processor; Caiata does not teach or suggest that the draw system comprises a spool located within the housing.
Although Lee 2003 and Lee 2004 teach a system for drawing optical fiber having a preform holder, furnace, feed system, drawing mechanism, diameter monitor located within a housing; Lee 2003 and Lee 2004 do not teach or suggest a fiber collection mechanism located within the housing. Although Lee 2003 and Lee 2004 teach a housing, a furnace, a draw system, and a processor; Lee 2003 and Lee 2004 do not teach or suggest a plurality of sensors or a spool located within the housing.
Although Glover teaches a system for drawing optical fiber having a preform holder, furnace, feed system, drawing mechanism, diameter monitor, and fiber collection mechanism located within a sealed housing; Glover teaches that only a smaller dry box 8 is capable of preventing humidity as required by the claim and that the dry box houses only the preform holder, furnace, and feed system. Although Glover teaches a housing, a plurality of sensors, a furnace, a draw system with spool, and a processor; Glover does not teach or suggest an environmentally controlled housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741